Title: To Thomas Jefferson from Jonathan Cumings, 8 October 1804
From: Cumings, Jonathan
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  
                     Baltimore Octr. 8th. 1804
               
               
                      rich Silver Mine  the United States of America I wish your Honor to write me the conditions of the privalege you will give me in said mine  provided I purchase the land whereon sd. mine is, and make a discovery of it to you. I wish for an answer as soon as possible. as I am in Balte. on business and live some hundred miles out of said City if your proposals should answer my purpos I shall be at Lancaster in Pennsylvania before winter and will fetch you a sample of sd. mine. from Your (not Knowing whome I am) most Obt. Hume. Sert.
               
                  
                     Jonathan Cumings
                  
               
               
                  N.B. please to Direct your letter to Balte. to be left at P. office
               
            